Exhibit 10.2

EXECUTION VERSION

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (“Agreement”) is made as of October 13, 2013 (the
“Effective Date”), by and among Aratana Therapeutics, Inc., a Delaware
corporation (the “Company”), and each of those persons and entities listed as a
Purchaser on the Schedule of Purchasers attached as Exhibit A hereto (the
“Schedule of Purchasers”). Such persons and entities are hereinafter
collectively referred to as “Purchasers” and each individually as a “Purchaser”.

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and each Purchaser hereby agree as follows:

SECTION 1. AUTHORIZATION OF SALE OF SECURITIES.

The Company has authorized the sale and issuance of 1,234,375 shares of its
Common Stock, par value $0.001 per share (the “Common Stock”), on the terms and
subject to the conditions set forth in this Agreement. The shares of Common
Stock sold hereunder at the Closing (as defined below) shall be referred to as
the “Shares”.

SECTION 2. AGREEMENT TO SELL AND PURCHASE THE SECURITIES.

2.1 Sale of Shares. At the Closing (as defined in Section 3), the Company will
sell to each Purchaser, and each Purchaser will purchase from the Company, the
number of Shares set forth opposite such Purchaser’s name on the Schedule of
Purchasers at a purchase price of $16.00 per Share.

2.2 Separate Agreement. Each Purchaser shall severally, and not jointly, be
liable for only the purchase of the Shares that appear on the Schedule of
Purchasers that relate to such Purchaser. The Company’s agreement with each of
the Purchasers is a separate agreement, and the sale of Shares to each of the
Purchasers is a separate sale. The obligations of each Purchaser hereunder are
expressly not conditioned on the purchase by any or all of the other Purchasers
of the Shares such other Purchasers have agreed to purchase.

SECTION 3. CLOSING AND DELIVERY.

3.1 Closing. The closing of the purchase and sale of the Shares (which Shares
are set forth in the Schedule of Purchasers) pursuant to this Agreement (the
“Closing”) shall be held on October 17, 2013 at the offices of Latham & Watkins
LLP, John Hancock Tower, 20th Floor, 200 Clarendon Street, Boston, Massachusetts
02116, or on such other date and place as may be agreed to by the Company and
the Purchasers. At or prior to the Closing, the Company and each Purchaser shall
execute any related agreements or other documents required to be executed
hereunder, dated as of the date of the Closing (the “Closing Date”).

3.2 Issuance of the Shares at the Closing. On or prior to the Closing, (i) the
Company shall issue to each Purchaser a stock certificate registered in the name
of such



--------------------------------------------------------------------------------

Purchaser, or in such nominee name(s) as designated by such Purchaser, free and
clear of all restrictive and other legends (except as provided in Section 5.3
hereof) representing the number of Shares to be purchased by such Purchaser at
the Closing as set forth in Schedule of Purchasers and (ii) upon confirmation
that the stock certificate representing the number of Shares to be purchased by
a Purchaser at the Closing as set forth in Schedule of Purchasers has been
received by such Purchaser or such Purchaser’s custodian, such Purchaser shall
pay the purchase price to the Company for the Shares to be issued and sold to
such Purchaser at the Closing, by wire transfer of immediately available funds
in accordance with the Company’s written wire instructions. The name(s) in which
the stock certificates are to be issued to each Purchaser will be provided to
the Company by each Purchaser in substance substantially similar to the Stock
Certificate Questionnaire and the information requested of each Purchaser on the
Registration Statement Questionnaire will be provided to the Company by each
Purchaser in substance substantially similar to the Registration Statement
Questionnaire, both attached hereto as Exhibits B and C (the “Stock Certificate
Questionnaire” and the “Registration Statement Questionnaire,” respectively),
and shall be provided to the Company no later than the Closing Date.

SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

Except as otherwise expressly described in the Company’s filings with the
Securities and Exchange Commission (the “Commission”) available on EDGAR to the
public since June 27, 2013 (the “Commission Documents”), or in the Company’s
press releases, as posted on the website of the Company in the Investor
Relations – News Releases section, since June 27, 2013 (the “Press Releases,”
and together with the Commission Documents, the “Company Information”), which
qualify the following representations and warranties in their entirety, the
Company hereby represents and warrants to, and covenants with, each Purchaser,
as follows:

4.1 Organization and Standing; Subsidiaries. The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as presently conducted, and
to enter into and perform its obligations under this Agreement and the other
documents delivered by the Company pursuant hereto; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, except where
the failure so to qualify or to be in good standing, individually or in the
aggregate, would not reasonably be expected to have a material adverse effect on
the assets, liabilities, properties, condition, financial or otherwise, in the
results of operations or business of the Company, or materially impair the
Company’s ability to perform its obligations under this Agreement (a “Company
Material Adverse Effect”). The Company has no subsidiaries which have incurred
any material liabilities.

4.2 Corporate Power; Authorization. The Company has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and the other documents delivered by the Company pursuant hereto and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery by the Company of this Agreement and the other documents delivered
by the Company pursuant hereto and the consummation and performance by it of the
transactions contemplated hereunder and thereunder



--------------------------------------------------------------------------------

have been duly authorized by all necessary corporate action on the part of the
Company, and no further consent or action is required by the Company, its Board
of Directors or its stockholders. This Agreement and the other documents
delivered by the Company pursuant hereto have been duly executed by the Company
and, when delivered in accordance with the terms hereof or thereof, will
constitute the valid and binding obligation of the Company, enforceable against
the Company in accordance with their terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

4.3 No Conflicts or Violations. The execution, delivery and performance by the
Company of this Agreement and the other documents delivered by the Company
pursuant hereto and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s restated certificate of incorporation or amended
and restated bylaws, (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, or give any rights to
receipt of any portion of the proceeds from the sale of the Shares pursuant to,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) to which the Company is a party or by which any property or
asset of the Company is bound or affected, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations) and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, or by which any property or asset of the Company is
bound or affected except in the case of clauses (ii) and (iii), such as would
not, individually or in the aggregate, be reasonably expected to result in a
Company Material Adverse Effect.

4.4 Governmental Consents. No consent, approval, authorization, filing with or
order of or registration with, any court or governmental agency or body is
required in connection with the transactions contemplated herein, except such as
have been or will be obtained or made under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), or the Securities Exchange Act of 1934, as amended, and the rule and
regulations promulgated thereunder (the “Exchange Act”), and such as may be
required under the securities, or blue sky, laws of any state or foreign
jurisdiction in connection with the offer and sale of the Shares by the Company
in the manner contemplated herein.

4.5 Issuance and Delivery of the Shares. The Shares have been duly authorized
and, when issued and paid for in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable. Neither the
issuance nor delivery of the Shares is subject to preemptive, co-sale or any
other similar rights of the stockholders of the Company or any liens or
encumbrances (other than any liens or encumbrances created by or imposed by the
Purchaser purchasing the applicable Shares pursuant to the terms of this
Agreement). Assuming the accuracy of the representations made by each Purchaser
in Section 5, the offer and issuance by the Company of the Shares is exempt from
registration under the Securities Act.



--------------------------------------------------------------------------------

4.6 Capitalization. All of the Company’s outstanding shares of capital stock
have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive, co-sale or other rights to subscribe for or purchase securities. The
authorized capital stock of the Company consists of 100,000,000 shares of Common
Stock and 10,000,000 shares of Preferred Stock. As of October 10, 2013, there
were 21,896,180 shares of Common Stock issued and outstanding and zero shares of
Preferred Stock issued or outstanding. There are no other shares of any other
class or series of capital stock of the Company issued or outstanding. The
Company has no capital stock reserved for issuance, except that, as of the
Effective Date, 347,782 shares of Common Stock are subject to outstanding stock
options and 601,697 shares of Common Stock remain available for future issuance
under the Company’s equity incentive plans. Except as stated above, there are no
outstanding options, warrants, or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company that have been granted by the Company. The issuance of
Common Stock or other securities pursuant to any provision of this Agreement
will not give rise to any preemptive rights or rights of first refusal, co-sale
rights or any other similar rights on behalf of any person or result in the
triggering of any anti-dilution or other similar rights. There are no securities
or instruments containing anti-dilution provisions that will be triggered by the
issuance of the Shares.

4.7 Commission Documents; Financial Statements. Each document filed with the
Commission by the Company complied in all material respects with the Exchange
Act. Except as otherwise disclosed in the Commission Documents, since
December 31, 2012, (i) there have not been any changes in the assets,
liabilities, financial condition or operations of the Company from that
reflected in the Company’s audited financial statements for the fiscal year
ended December 31, 2012 included in the Company’s Registration Statement on Form
S-1 (File No. 333-187372), except changes in the ordinary course of business
consistent with past practice that would not be reasonably expected, either
individually or in the aggregate, to have a Company Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, which would not, individually or in the aggregate, be reasonably
expected to have a Company Material Adverse Effect, (iii) the Company has not
altered its critical accounting policies, and (iv) the Company has not declared
or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock.

4.8 No Proceedings or Investigations. Except as disclosed in the Company
Information, there is no proceeding, or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
that would be reasonably expected, individually or in the aggregate, to have a
Company Material Adverse Effect.

4.9 NASDAQ Compliance. The Company has not, since June 26, 2013, received notice
(written or oral) from the Financial Industry Regulatory Authority or NASDAQ to
the



--------------------------------------------------------------------------------

effect that the Company is not in compliance with the listing or maintenance
requirements of the NASDAQ Global Market. The Company is in compliance with all
such listing and maintenance requirements. The issuance and sale of the Shares
under this Agreement does not contravene the rules and regulations of the NASDAQ
Global Market, and no approval of the stockholders of the Company thereunder is
required for the Company to issue and deliver the Shares to the Purchasers.

4.10 Sarbanes-Oxley Act. Except as set forth in the second sentence of this
Section 4.10, the Company is in compliance in all material respects with
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended (the
“Sarbanes-Oxley Act”), and applicable rules and regulations promulgated by the
Commission thereunder. Pursuant to the Jumpstart Our Business Startups Act (the
“JOBS Act”), the Company is not required to comply, and therefore does not
comply, with Section 404 of the Sarbanes-Oxley Act, until it is no longer
classified as an “emerging growth company” under the JOBS Act.

4.11 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including its subsidiaries,
is made known to its chief executive officer and chief financial officer by
others within those entities. The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of June 30, 2013.
The Company presented in its Quarterly Report on Form 10-Q for the fiscal
quarter ended June 30, 2013 the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of June 30, 2013. Since June 30, 2013, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Exchange Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.

4.12 No Integrated or Aggregated Offering. Neither the Company, nor any person
acting on its behalf, has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would cause the offering of Shares contemplated by this Agreement to be
(i) integrated with prior offerings by the Company for purposes of the
Securities Act or (ii) aggregated with prior offerings by the Company for the
purposes of the rules and regulations of the NASDAQ Global Market.

4.13 Price of Common Stock. The Company has not taken, nor will it take,
directly or indirectly, any action designed to stabilize or manipulate the price
of the Common Stock or any security of the Company to facilitate the sale or
resale of the Shares.

4.14 No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

4.15 Environmental Laws. The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants



--------------------------------------------------------------------------------

or contaminants (“Environmental Laws”), (ii) has received all permits, licenses
or other approvals required under applicable Environmental Laws to conduct its
business and (iii) is in compliance with all terms and conditions of any such
permit, license or approval, except where such noncompliance with Environmental
Laws, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals would not, individually or in the aggregate, be reasonably expected to
have a Company Material Adverse Effect. There are no costs or liabilities
associated with Environmental Laws, including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties, that would, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

4.16 No Registration Rights. No holder of any security of the Company has any
right, which has not been waived, to have any security owned by such holder
included in the Registration Statement (as such term is defined in Section
8.1(a)(i)).

4.17 Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i) of the Securities Act.

4.18 Investment Company Status. The Company is not, and upon consummation of the
sale of the Shares will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended

4.19 Title. The Company has good and marketable title to all personal property
owned by it that is material to the business of the Company, free and clear of
all liens, encumbrances and defects except as described in the Commission
Documents or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company. Any real property and buildings held under lease by the Company is held
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company. The Company does not own any real
property.

4.20 Intellectual Property.

(a) All patents and patent applications filed by or on behalf of the Company
(the “Owned Patents”) are owned or co-owned by the Company free and clear of all
liens, encumbrances, except with respect to licenses granted in the ordinary
course of business as such licenses and business are described in the Commission
Documents, defects or other restrictions, except as would not, singly or in the
aggregate, have a Material Adverse Effect; and the Company reasonably believes
that the Owned Patents are (or will be upon their issuance) valid and
enforceable, except as would not, singly or in the aggregate, have a Material
Adverse Effect.

(b) In connection with the Company’s Owned Patents, all known prior art
references material to the patentability of the Owned Patents have been
disclosed or will be disclosed to the USPTO to the extent required by and in
accordance with 37 C.F.R. Section 1.56;



--------------------------------------------------------------------------------

and neither the Company nor, to the Company’s knowledge, any other person has
made any material misrepresentations or concealed any information material to
the patentability of the Owned Patents from the USPTO in such applications or in
connection with the prosecution of such applications, in violation of 37 C.F.R.
Section 1.56.

(c) Except as set forth in the Commission Documents, to the Company’s knowledge,
the Company owns or possesses rights to use, or can acquire on commercially
reasonable terms ownership of or rights to use, all patents, patent
applications, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names and other intellectual property (collectively, “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted,
and for the manufacture, use or sale of its presently proposed products, as
described in the Commission Documents.

(d) The Company has not received any written notice from a third party that the
Company has infringed the Intellectual Property of such third party that, singly
or in the aggregate, would be reasonably expected to have a Company Material
Adverse Effect.

(e) To the Company’s knowledge, and except as would not be reasonably expected
to have a Company Material Adverse Effect, there are no valid and enforceable
rights of third parties to such Intellectual Property that are or would be
infringed by the business currently conducted by the Company or in the
manufacture, use, sale, offer for sale or import of its presently proposed
products, as described in the Commission Documents.

(f) Except as set forth in the Commission Documents, the Intellectual Property
owned by the Company is not subject to any judgment, order, writ, injunction or
decree of any court or any federal, state, local, foreign or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any arbitrator, except as would not be reasonably expected to have a
Company Material Adverse Effect.

(g) To the Company’s knowledge, there are no ongoing infringements by any third
parties of any material Owned Patents in connection with the business currently
conducted by the Company or its presently proposed products, as described in the
Commission Documents, except as would not be reasonably expected to have a
Company Material Adverse Effect.

4.21 Regulatory Compliance.

(a) The Company holds all necessary consents, authorizations, approvals, orders,
certificates, registrations, exemptions, licenses, variances and permits
(“Permits”) of and from, and has made all required declarations and filings
with, and complied with all formal recommendations of, all federal, state, local
and other governmental authorities, including, without limitation, the U.S. Food
and Drug Administration (“FDA”) and comparable foreign regulatory agencies, and
all self-regulatory organizations and all courts and other tribunals, to own,
lease, license and use its properties and assets and to conduct its business in
the manner described in the Commission Documents, except as disclosed in the
Commission Documents, and except to the extent that the failure to hold such
permits, or to make such declarations or filings, or to comply with such
recommendations would not, individually or in the aggregate, be



--------------------------------------------------------------------------------

reasonably expected to have a Company Material Adverse Effect. All Permits are
in full force and effect. The Company has fulfilled and performed all of its
obligations with respect to the Permits, and no event has occurred which allows,
or after notice or lapse of time would allow, suspension, cancellation,
revocation, or material adverse modification thereof or results in any other
impairment of the rights of the holder of any Permit, except as would not,
individually or in the aggregate, be reasonably expected to have a Company
Material Adverse Effect. The Company has not received any notice of any pending
or threatened claims, suit, proceeding, hearing, enforcement, audit,
investigation, arbitration, or other action from any governmental entity
relating to the suspension, cancellation, revocation or material adverse
modification of any Permit which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would be reasonably
expected to have a Company Material Adverse Effect, except as described in the
Commission Documents.

(b) None of the FDA or other governmental entity, including any applicable
foreign regulatory agency, has recommended, commenced, or, to the knowledge of
the Company, threatened to initiate, any action to terminate, delay or suspend
any proposed or ongoing clinical investigations conducted or proposed to be
conducted by or on behalf of the Company.

(c) To the best of the Company’s knowledge, all the operations of the Company
and all the manufacturing facilities and operations of the Company’s suppliers
of products and product candidates and the components thereof manufactured in or
imported into the United States are in compliance with applicable laws, rules,
regulations and standards administered or enforced by the FDA and any other
governmental entity, and all the operations of the Company and all the
manufacturing facilities and operations of the Company’s suppliers of products
and product candidates manufactured outside, or exported from, the United States
are in compliance with applicable foreign regulatory requirements and standards,
except to the extent that the failure to be in compliance with such laws, rules,
regulations and standards would not, individually or in the aggregate, be
reasonably expected to have a Company Material Adverse Effect.

(d) Except as described in the Commission Documents, the preclinical studies and
clinical trials, including target animal studies, conducted by or on behalf of
the Company are being or have been conducted in accordance in all material
respects with all applicable rules, regulations and policies of the FDA and any
other governmental entity, including the current Good Clinical Practices and
Good Laboratory Practices, and all applicable foreign regulatory requirements
and standards.

(e) The Company has operated its business and currently is in compliance in all
material respects with all applicable rules, regulations and policies of the FDA
or any other governmental entity, including any applicable foreign regulatory
organization. Since January 1, 2010, the Company has not had any product or
manufacturing site subject to a governmental entity (including FDA) shutdown or
import or export prohibition, nor received any FDA Form 483 or other
governmental entity notice of inspectional observations, “warning letters,”
“untitled letters,” other requests or requirements from any governmental entity
to make changes to the Company’s products that if not complied with would
reasonably be expected to result in a material liability to the Company, or
similar notice from the FDA or other governmental entity



--------------------------------------------------------------------------------

alleging or asserting noncompliance with any applicable laws, Permits, or such
requests or requirements of a governmental entity. To the Knowledge of the
Company, neither the FDA nor any other governmental entity is considering any
such action.

(f) Since January 1, 2010, the Company has not had any recalls, field
notifications, field corrections, market withdrawals or replacements, warnings,
“dear doctor” letters, investigator notices, safety alerts or other notice of
action relating to an alleged lack of safety, efficacy, or regulatory compliance
of the Company’s products.

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.

5.1 Each Purchaser, severally and not jointly, represents and warrants to and
covenants with the Company that:

(a) Such Purchaser, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Shares contemplated hereby, is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities presenting an
investment decision like that involved in the purchase of the Shares, including
investments in securities issued by the Company, and has requested, received,
reviewed and considered all information such Purchaser deems relevant (including
the Commission Documents) in making an informed decision to purchase the Shares.

(b) Such Purchaser is acquiring the Shares pursuant to this Agreement for its
own account for investment only and with no present intention of distributing
any of such Shares or any arrangement or understanding with any other persons
regarding the distribution of such Shares.

(c) Such Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act or a Qualified Institutional
Buyer within the meaning of Rule 144A promulgated under the Securities Act.

(d) (i) Such Purchaser is an entity duly organized and validly existing in good
standing (to the extent such concepts are applicable) under the laws of its
jurisdiction of organization, (ii) such Purchaser has full right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (iii) this Agreement
constitutes a valid and binding obligation of such Purchaser enforceable against
such Purchaser in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(e) Such Purchaser is not a broker or dealer registered pursuant to Section 15
of the Exchange Act and is not affiliated with a registered broker dealer. Such
Purchaser is not party to any agreement for distribution of any of the Shares.



--------------------------------------------------------------------------------

(f) Such Purchaser shall have delivered to the Company at no later than the
Closing Date, (i) the name(s) in which the stock certificate is to be issued to
such Purchaser in substance substantially similar to the Stock Certificate
Questionnaire and (ii) the Registration Statement Questionnaire for use in
preparation of the Registration Statement (in a substance substantially similar
to Exhibit C), and such information is true and correct in all material respects
as of the Effective Date and will be true and correct in all material respects
as of the Closing Date and the effective date of the Registration Statement;
provided that such Purchaser shall be entitled to update such information by
providing notice thereof to the Company at least two days before the effective
date of such Registration Statement.

(g) Such Purchaser (including any person controlling, controlled by, or under
common control with such Purchaser, as the term “control” is defined pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and its
implementing regulations (the “HSR Act”)) does not, and upon the consummation of
the transactions contemplated by this Agreement will not, hold voting securities
of the Company exceeding an aggregate fair market value as of the Closing Date
of seventy million nine hundred thousand dollars ($70,900,000), calculated
pursuant to the HSR Act.

5.2 Each Purchaser, severally and not jointly, understands that nothing in this
Agreement or any other materials presented to such Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
Such Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

5.3 Legends. Each Purchaser, severally and not jointly, understands that the
Shares may bear one or more legends in substantially the following form and
substance:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION WHICH IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION, IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”



--------------------------------------------------------------------------------

In addition, stock certificates representing the Shares may contain any legend
required by the blue sky laws of any state to the extent such laws are
applicable to the sale of such Shares hereunder.

5.4 Restricted Securities. Purchaser understands that the Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Shares may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, such Purchaser represents
that it is familiar with Commission Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

5.5 Pending Acquisition and Resale Registration. Purchaser understands that the
Company intends to enter into an Agreement and Plan of Merger (the “Merger
Agreement”) on or about the date hereof with respect to the acquisition of Vet
Therapeutics, Inc., a Delaware corporation, pursuant to which Vet Therapeutics,
Inc. become a wholly owned subsidiary of the Company (the “Merger”). Purchaser
also understands that, pursuant to the terms of the Merger Agreement, the
Company shall be obligated to register for resale the shares of Common Stock to
be issued in connection with the completion of the Merger (the “Merger Shares”).
Purchaser acknowledges and agrees that the Company may include the Merger Shares
and additional shares of Common Stock held by other shareholders of the Company
in the Registration Statement (as defined below).

SECTION 6. CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

The Company’s obligation to complete the sale and issuance of the Shares and
deliver Shares to each Purchaser, individually, as set forth in the Schedule of
Purchasers at the Closing shall be subject to the following conditions to the
extent not waived by the Company:

6.1 Receipt of Payment. Subject to confirmation of receipt of the stock
certificates as set forth in Section 3.2 above, the Company shall have received
payment, by wire transfer of immediately available funds, in the full amount of
the purchase price for the number of Shares being purchased by each Purchaser at
the Closing as set forth in the Schedule of Purchasers.

6.2 Representations and Warranties. The representations and warranties made by
each Purchaser in Section 5 hereof shall be true and correct in all material
respects as of, and as if made on, the date of this Agreement and as of the
Closing Date.

6.3 Receipt of Executed Documents. Each Purchaser shall have executed and
delivered to the Company (i) the name(s) in which the stock certificate is to be
issued to each Purchaser in substance substantially similar to the Stock
Certificate Questionnaire, (ii) the Registration Statement Questionnaire (in
substance substantially similar to that set forth in Exhibit C) and (iii) a
Lock-Up Agreement in the form attached hereto as Exhibit D hereto.

6.4 NASDAQ Approval. The Shares shall have been approved for listing on the
NASDAQ Global Market, subject to official notice of issuance



--------------------------------------------------------------------------------

6.5 Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New York City
time, on the business day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Purchasers disclosing all material terms of the transactions contemplated
hereby, or alternatively, the Company will file a Current Report on Form 8-K
with the Commission describing the terms of this Agreement (and including this
Agreement as an exhibit to such Current Report on Form 8-K). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any press release, without the prior
written consent of such Purchaser. From and after the issuance of the Press
Release or such Form 8-K, no Purchaser shall be in possession of any material,
non-public information received from the Company or any of its officers,
directors, employees or agents, that is not disclosed in the Press Release.

SECTION 7. CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING.

Each Purchaser’s obligation to accept delivery of the Shares being purchased by
such Purchaser at the Closing as set forth in the Schedule of Purchasers and to
pay for such Shares shall be subject to the following conditions to the extent
not waived by such Purchaser:

7.1 Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects (except to the extent that such representations and warranties
are qualified by materiality, material adverse effect, or words of like effect,
in which case such representations and warranties shall be true in all respects)
as of, and as if made on, the date of this Agreement and as of the Closing Date.

7.2 Legal Opinion. The Purchasers shall have received an opinion of Latham &
Watkins LLP, special counsel to the Company, in a customary form reasonably
acceptable to the Purchasers.

7.3 Certificates. Each Purchaser shall have received:

(a) A certificate signed by the Company’s Chief Executive Officer to the effect
that the representations and warranties of the Company in Section 4 hereof are
true and correct in all material respects (except to the extent that such
representations and warranties are qualified by materiality, material adverse
effect, or words of like effect, in which case such representations and
warranties shall be true in all respects) as of, and as if made on, the date of
this Agreement and as of the Closing Date and that the Company has satisfied in
all material respects all of the conditions set forth in this Section 7.

(b) A certificate signed by the Secretary of the Company to which is attached a
true, complete and correct copy of each of the restated certificate of
incorporation of the Company, the amended and restated bylaws of the Company and
certain resolutions of the Board of Directors of the Company, to the effect that
(i) no document with respect to any amendment to the certificate of
incorporation of the Company has been filed in the office of the Secretary of
State of the State of Delaware since July 2, 2013, and no action has been taken
or, to the best knowledge of the Secretary of the Company, is contemplated by
the Board of Directors or the stockholders of the Company, for the purpose of
effecting any such amendment or the



--------------------------------------------------------------------------------

dissolution, merger or consolidation of the Company, (ii) no proposal for any
amendment, repeal or other modification to the amended and restated bylaws of
the Company has been taken or is currently pending before the Board of Directors
or stockholders of the Company and (iii) the resolutions of the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement have not been altered, amended or superseded and remain in full force
and effect as of the date hereof.

7.4 Good Standing. The Company shall be validly existing as a corporation in
good standing under the laws of Delaware as of the Effective Date and the
Closing Date.

7.5 NASDAQ Approval. The Shares shall have been approved for listing on the
NASDAQ Global Market, subject to official notice of issuance.

7.6 Material Adverse Effect. No Company Material Adverse Effect shall have
occurred since the date of this Agreement or be reasonably expected to occur.

SECTION 8. REGISTRATION OF THE SECURITIES; COMPLIANCE WITH THE SECURITIES ACT.

8.1 Registration Procedures and Expenses.

(a) Except during a Suspension, the Company will, subject to receipt of
necessary information from the Purchasers:

(i) as soon as practicable, but in any event no later than 5:30 p.m., Eastern
Time, on the 90th day after the Closing Date, to prepare and file with the
Commission a registration statement on Form S-1 or other applicable form
available to the Company (the “Registration Statement”) covering the resale by
each Purchaser of the Shares purchased by each Purchaser hereunder that has
complied with Section 8.5 (the “Registrable Securities”).

(ii) cause (A) the Registration Statement, as may be amended from time to time,
to become effective under the Securities Act as soon as practicable after the
Registration Statement is filed by the Company, but in any event no later than
5:30 p.m., Eastern Time, on the 90th day after the Closing Date, or if the
Registration Statement is reviewed by the Commission, on the 120th day after the
Closing Date (its “Required Effective Date”);

(iii) cause any prospectus used in connection with the Registration Statement (a
“Prospectus”) to be filed with the Commission pursuant to Rule 424(b) under the
Securities Act as soon as practicable but in any event no later than 9:00 a.m.,
Eastern Time, on the next day that is not a weekend or holiday and the NASDAQ
Global Market is not closed (“Trading Day”) following the date the Registration
Statement is declared effective by the Commission;

(iv) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and any Prospectus used in connection
therewith as may be necessary to keep the Registration Statement continuously
effective until the earliest of (1) such time as all Registrable Securities have
been sold pursuant to such Registration Statement and (2) the first anniversary
of the Closing Date;



--------------------------------------------------------------------------------

(v) so long as the Registration Statement is effective covering the resale of
Registrable Securities owned by the Purchasers, furnish to each Purchaser with
respect to the Registrable Securities registered under such Registration
Statement such reasonable number of copies of Prospectuses and such other
documents as such Purchaser may reasonably request in order to facilitate the
public sale or other disposition of all or any of the Registrable Securities by
such Purchaser;

(vi) bear all expenses in connection with the procedures in paragraphs
(i) through (v) of this Section 8.1(a) and the registration of the Registrable
Securities pursuant to the Registration Statement, other than fees and expenses,
if any, of counsel or other advisers to the Purchasers or brokerage fees and
commissions incurred by the Purchasers; and

(vii) use commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of the Registration Statement
and, if such an order is issued, to obtain the withdrawal thereof at the
earliest possible time and to notify each Purchaser of the issuance of such
order and the resolution thereof.

(b) The Company shall be permitted to suspend or delay for one or more periods
(each such period, a “Suspension”) the actions required under Sections 8.1(a)
and the use of a Prospectus forming a part of a Registration Statement in the
event that (i) the Company is engaged in any activity or transaction or
preparations or negotiations for any activity or transaction that the Company
desires to keep confidential for business reasons, if the Company determines in
good faith that the public disclosure requirements imposed on the Company under
the Securities Act in connection with the Registration Statement would require
disclosure of such activity, transaction, preparations or negotiations, (ii) any
financial statements or other information required to be included or
incorporated by reference in the Registration Statement are not available, or
(iii) the Company has timely filed a post-effective amendment to the
Registration Statement to satisfy its undertakings under Item 512 of Regulation
S-K promulgated under the Securities Act or to include any prospectus required
by Section 10(a)(3) of the Securities Act and such amendment shall have not yet
been declared effective by the Commission. The Company agrees to file such
amendment, supplement or report or otherwise disclose such additional
information as soon as practicable following such notice of such Suspension.
Notwithstanding the foregoing, the Company agrees that no Suspension shall be
for a period of longer than 45 days and no Suspension or Suspensions shall be
for an aggregate in any 365-day period of longer than 90 days; provided that any
Suspension of up to 20 days pursuant to clause (iii) of this Section 8.1(b)
shall not count toward the calculation of such periods.

(c) With a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the Commission that
may at any time permit the Purchaser to sell Registrable Securities to the
public without registration, the Company covenants and agrees to: (A) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (1) such date as all of the Purchasers’
Registrable Securities may be resold without volume or manner of sale
limitations



--------------------------------------------------------------------------------

pursuant to Rule 144(b) or any other rule of similar effect or (2) such date as
all of the Purchasers’ Registrable Securities shall have been resold; (B) file
with the Commission in a timely manner all reports and other documents required
of the Company under the Exchange Act; and (C) furnish to the Purchaser upon
request, as long as the Purchaser owns any Registrable Securities, (1) a written
statement by the Company that it has complied with the reporting requirements of
the Exchange Act, (2) a copy of the Company’s most recent Annual Report on Form
10-K or Quarterly Report on Form 10-Q, if available, except to the extent that
such documents are available from the Commission on its EDGAR website, and
(3) such other information as may be reasonably requested (including but not
limited to, opinion of counsel) in order to avail the Purchaser of any rule or
regulation of the Commission that permits the selling of any such Registrable
Securities without registration.

8.2 Delay in Effectiveness of Registration Statement. If the Registration
Statement is not declared effective by the Commission on or prior to its
Required Effective Date (subject to any extension for a permissible Suspension),
then, in addition to any other rights available to the Purchasers, on such
Required Effective Date and on each monthly anniversary of each such Required
Effective Date (if the Registration Statement shall not have been declared
effective by the Commission by such date) until the Registration Statement has
been declared effective by the Commission, the Company shall pay to each
Purchaser, as liquidated damages and not as a penalty, a cash payment equal to
1.5% of the aggregate purchase price paid by such Purchaser to the Company with
respect to the Shares then held by such Purchaser that are Registrable
Securities. The liquidated damages pursuant to the terms hereof shall apply on a
pro rata basis for any portion of a month prior to the Registration Statement
being declared effective by the Commission; provided that the maximum aggregate
liquidated damages payable to a Purchaser under this Section 8.2 shall not
exceed 10% of the aggregate purchase price paid by such Purchaser to the Company
with respect to the Shares then held by such Purchaser that are Registrable
Securities. The parties agree that such liquidated damages shall not be the
exclusive damages under this Agreement with respect to the Registration
Statement not being declared effective by the Commission on or prior to its
Required Effective Date. Notwithstanding the foregoing or anything to the
contrary contained herein, no liquidated or other damages shall be due to a
Purchaser in respect of (A) any limitation on the number of Shares that may be
registered imposed by the Commission following the Company’s reasonable best
efforts not to have such limitation imposed, or (B) the failure to have any
Registration Statement declared effective on the Required Effective Date in the
event that such failure results from a breach by such Purchaser of its
obligations under this Agreement.

8.3 Maintenance of Effectiveness of Registration Statement; Listing on Permitted
Securities Exchange. If at any time after the Registration Statement is declared
effective by the Commission, sales cannot be made thereunder due to the failure
of the Company to maintain the effectiveness of such Registration Statement
(other than during a permissible Suspension), in each case for a period of
longer than 10 days, or for an aggregate in any 365-day period of longer than 60
days (each such period, a “Maintenance Period” and the final day of each such
period, a “Maintenance Date”), then, in addition to any other rights available
to the Purchasers, on each such Maintenance Date and on each successive
Maintenance Date, until the Registration Statement has been declared effective
by the Commission (if the Registration Statement shall not have been declared
effective by the Commission by such date), the Company shall pay to each
Purchaser, as liquidated damages and not as a penalty, a cash payment equal to
1.5% of the



--------------------------------------------------------------------------------

aggregate purchase price paid by such Purchaser to the Company with respect to
the Shares then held by such Purchaser that are Registrable Securities. The
liquidated damages pursuant to the terms hereof shall apply on a pro rata basis
for any portion of a Maintenance Period prior to the Registration Statement
being declared effective by the Commission; provided that the maximum aggregate
liquidated damages payable to a Purchaser under this Section 8.3 shall not
exceed 10% of the aggregate purchase price paid by such Purchaser to the Company
with respect to the Shares then held by such Purchaser that are Registrable
Securities. The parties agree that such liquidated damages shall not be the
exclusive damages under this Agreement with respect to the failure of the
Company to maintain for any Maintenance Period the effectiveness of such
Registration Statement (other than during a permissible Suspension).
Notwithstanding the foregoing or anything to the contrary contained herein, no
liquidated or other damages shall be due to a Purchaser in respect of the
failure to maintain the effectiveness of any Registration Statement for any
Maintenance Period or the failure of the Common Stock to be listed or included
for quotation on a Permitted Securities Exchange for any Maintenance Period in
the event that such failure results from a breach by such Purchaser of its
obligations under this Agreement.

8.4 Restrictions on Transferability.

(a) Each Purchaser agrees that it will not effect any disposition of the Shares
or its right to purchase the Shares that would constitute a sale within the
meaning of the Securities Act or pursuant to any applicable state securities or
Blue Sky laws of any state, except (i) as contemplated in the Registration
Statement referred to in Section 8.1 above, (ii) pursuant to the requirements of
Rule 144 (in which case such Purchaser will provide the Company with reasonable
evidence of such Purchaser’s compliance therewith) or (iii) pursuant to a
written opinion of legal counsel reasonably satisfactory to the Company and
addressed to the Company to the effect that registration under Section 5 of the
Securities Act is not required in connection with the proposed transfer;
whereupon the holder of such securities shall be entitled to transfer such
securities. Each certificate evidencing the securities transferred as above
provided shall bear the appropriate restrictive legends as may be required by
Section 5.4.

(b) Each Purchaser hereby covenants that such Purchaser will not sell any Shares
pursuant to any Prospectus during a Suspension.

(c) None of the Shares shall be transferable except upon the conditions
specified in this Section 8, which are intended to ensure compliance with the
provisions of the Securities Act. Each Purchaser will cause any proposed
transferee of the Shares held by such Purchaser to agree to take and hold such
Shares subject to the provisions and upon the conditions specified in this
Section 8 if and to the extent that such Shares continue to be restricted
securities in the hands of the transferee. In the case of a partnership
distribution by any Purchaser, the foregoing agreement may be evidenced by a
unilateral instruction letter or similar notice provided by the Purchaser to
each transferee referencing this Agreement and informing the transferee that, by
accepting the distribution of the Shares, the transferee will be subject to the
provisions and conditions specified in this Section 8 if and to the extent that
such Shares continue to be restricted securities in the hands of the transferee.

(d) Subject to Section 10 hereof, each Purchaser covenants that such Purchaser
will sell or transfer any Shares in accordance with the applicable Registration



--------------------------------------------------------------------------------

Statement (to the extent such Purchaser is not relying on clauses (ii) or
(iii) of Section 8.4(a) hereof), the Securities Act, applicable state securities
laws and, to the extent the exemption from prospectus delivery requirements in
Rule 172 under the Securities Act is not available, the requirement of
delivering a current prospectus in connection with any proposed transfer or sale
of the Shares; provided, however, notwithstanding anything to the contrary
herein, in no event shall the Purchaser be liable for any violation of such
laws, rules or regulations to the extent such violation results from a breach by
the Company of any representation, warranty or covenant of the Company in this
Agreement or any document delivered hereunder or thereunder or the failure by
such Purchaser is directly caused by the Company’s failure to provide written
notice of a Suspension to such Purchaser.

8.5 Furnish Information. It shall be a condition to the Company’s obligations to
take any action under this Agreement with respect to the registration of a
Purchaser’s Registrable Securities that such Purchaser shall promptly furnish to
the Company, upon request, such reasonable and customary information regarding
itself, such Purchaser’s Registrable Securities, and the intended method of
disposition of such Registrable Securities. In connection therewith, each
Purchaser shall be required to represent to the Company that all such
information which is given is both complete and accurate in all material
respects when made.

SECTION 9. NOTICES.

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

 

  (a) if to the Company, to:

Aratana Therapeutics, Inc.

1901 Olathe Boulevard

Kansas City, Kansas 66103

Attention: Chief Executive Officer

E-Mail: sstpeter@aratana.com

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

John Hancock Tower, 20th Floor

200 Clarendon Street

Boston, Massachusetts 02116

Attn: Peter N. Handrinos

Fax: (617) 948-6060

Email: peter.handrinos@lw.com

or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and



--------------------------------------------------------------------------------

(b) if to a Purchaser, at the address as set forth on such Purchaser’s signature
page to this Agreement, or at such other address or addresses as may have been
furnished to the Company in writing.

SECTION 10. INDEMNIFICATION AND CONTRIBUTION

10.1 For purposes of this Section 10 only:

(a) the term “Purchaser” shall include the Purchaser and any affiliate (as such
term is defined pursuant to Rule 12b-2 promulgated under the Exchange Act) of
such Purchaser;

(b) the term “Prospectus” shall mean the prospectus and any amendment or
supplement thereto in the form first filed with the Commission pursuant to Rule
424(b) promulgated under the Securities Act or, if no Rule 424(b) filing is
required, filed as part of the Registration Statement at the time of
effectiveness, as supplemented or amended from time to time; and

(c) the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to a Registration
Statement.

10.2 The Company agrees to indemnify and hold harmless each of the Purchasers
and each person, if any, who controls each Purchaser within the meaning of the
Securities Act against any losses, claims, damages, liabilities or expenses,
joint or several, to which such Purchasers may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the prior written consent of the
Company), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in a Registration Statement or Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and will reimburse each
Purchaser and each person, if any, who controls each Purchaser within the
meaning of the Securities Act for any legal and other expenses as such expenses
are reasonably incurred by such Purchaser or any person, if any, who controls
such Purchaser within the meaning of the Securities Act in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Company will
not be liable to such Purchaser in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in a Registration Statement or Prospectus in reliance upon (and prior to
the furnishing by the Purchaser of corrective information to the Company) and in
conformity with written information furnished to the Company by or on behalf of
such Purchaser expressly for use therein; (ii) the failure of such Purchaser to
comply with the covenants and agreements contained herein unless such failure by
such Purchaser results from a breach by the Company of any representation,
warranty or covenant of the Company in this Agreement or any other document
delivered hereunder or thereunder or is caused by the Company’s failure to
provide written notice of a Suspension to such Purchaser; or (iii) the
inaccuracy of any representations made by such Purchaser herein.



--------------------------------------------------------------------------------

10.3 Each Purchaser shall severally, and not jointly, indemnify and hold
harmless the other Purchasers and the Company, each of its directors, each of
its officers who signed a Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, against any
losses, claims, damages, liabilities or expenses to which the Company, each of
its directors, each of its officers who signed a Registration Statement or
controlling person may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the prior written consent of such Purchaser) insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in a Registration
Statement or the Prospectus, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in a Registration Statement or Prospectus in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Purchaser expressly for use therein, and will reimburse the Company, each of its
directors, each of its officers who signed a Registration Statement or
controlling persons for any legal and other expense reasonably incurred, as such
expenses are reasonably incurred by the Company, each of its directors, each of
its officers who signed a Registration Statement or controlling persons in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. No Purchaser shall be
liable for the indemnification obligations of any other Purchaser.

10.4 Promptly after receipt by an indemnified party under this Section 10 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 10, promptly notify the indemnifying party in writing thereof, but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party hereunder or otherwise to
the extent it is not prejudiced in any material respect as a result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to



--------------------------------------------------------------------------------

such indemnified party under this Section 10 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. No indemnifying party, in the defense of any claim covered
by this Section 10, shall, except with the prior written consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release of the indemnified
party and the indemnifying party from all liability in respect to such claim. An
indemnified party shall not consent to entry of any judgment or enter into any
settlement without the prior written consent of the indemnifying party.

10.5 If the indemnification provided for in this Section 10 is unavailable to or
insufficient to hold harmless an indemnified party under Section 10.2 or 10.3
above in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and each Purchaser on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or each Purchaser on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 10.5
were determined by pro rata allocation (even if the Purchasers were treated as
one entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
Section 10.5. The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities or expenses (or actions in respect
thereof) referred to above in this Section 10.5(e) shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations in
this subsection to contribute are several in proportion to their sales of
Securities to which such loss relates and not joint.

10.6 Notwithstanding the foregoing or anything to the contrary contained herein,
no Purchaser will be liable for any losses, claims, damages, liabilities or
expenses (or actions in respect thereof) in excess of the net amount received by
such Purchaser from the sale of the Securities.



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS.

11.1 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and each Purchaser.

11.2 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

11.3 Severability. In case any provision contained in this Agreement should be
deemed invalid, illegal or unenforceable by a court of competent jurisdiction in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
and any such invalid, illegal or unenforceable provision of this Agreement shall
be replaced with a valid, legal and enforceable provision that will achieve, to
the extent possible, the same economic, business and other purposes of the
invalid, illegal or unenforceable provision.

11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
any principles of conflict of laws that would result in the application of any
law other than the laws of the State of New York.

11.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

11.6 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

11.7 Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibits, constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.

11.8 Expenses. Each party hereto shall pay all costs and expenses incurred by it
in connection with the execution and delivery of this Agreement, and all the
transactions contemplated thereby.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

ARATANA THERAPEUTICS, INC. By:  

/s/ Steven St. Peter

Steven St. Peter President and Chief Executive Officer

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

ADAGE CAPITAL PARTNERS, LP

By:  

/s/ Dan Lehan

Name: Dan Lehan

Title:   Chief Operating Officer

 

Address:   200 Clarendon St., 52nd Floor   Boston, MA 02116

Telephone: 617-867-2855

Telecopier: 617-867-2801

e-mail: djl@adagecapital.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

375,000

   $ 16       $ 6,000,000   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

FIDELITY ADVISOR SERIES VII: FIDELITY ADVISOR HEALTH CARE FUND By:  

/s/ Adrien Deberghes

Name: Adrian Deberghes Title:   Deputy Treasurer

 

Address:   M. Gardiner & Co   c/o JPMorgan Chase Bank, N.A.   P.O. Box 35308  
Newark, NJ 07101-8006

Telephone:                                         

Telecopier:                                         

e-mail: Fidelity.crcs@jpmorgan.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

113,365

   $ 16       $ 1,813,840   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY HEALTH CARE CENTRAL FUND
By:  

/s/ Adrien Deberghes

Name: Adrian Deberghes Title:   Deputy Treasurer

 

Address:   M. Gardiner & Co   c/o JPMorgan Chase Bank, N.A.   P.O. Box 35308  
Newark, NJ 07101-8006

Telephone:                                         

Telecopier:                                         

e-mail: Fidelity.crcs@jpmorgan.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

196,710

   $ 16       $ 3,147,360   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

HUTCHIN HILL CAPITAL PRIMARY FUND, LTD.

By:  

/s/ Gregory N. Racz

Name: Gregory N. Racz Title:   President

 

Address:   c/o Hutchin Hill Capital, LP   142 W. 57th Street, 15th Floor   New
York, NY 10019

Telephone: 212-757-2212

Telecopier: 212-757-9298

e-mail: greg.racz@hutchinhill.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

62,500

   $ 16       $ 1,000,000   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

JENNISON GLOBAL HEALTHCARE MASTER FUND, LTD.

By: Jennison Associates LLC

Its: Investment Manager to Jennison Global Healthcare Master Fund, Ltd.

By:  

/s/ David Chan

Name: David Chan Title:   Managing Director

 

Address:   c/o Jennison Associates LLC   466 Lexington Avenue   New York, NY
10017

Telephone: 212-833-0476

Telecopier: 212-986-6138

e-mail: dchan@jennison.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

188,408

   $ 16       $ 3,014,528.00   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

JENOP GLOBAL HEALTHCARE FUND LIMITED

By: Jennison Associates LLC

Its: Investment Adviser to Jenop Global Healthcare Fund Limited By:  

/s/ David Chan

Name: David Chan Title:   Managing Director

 

Address:   c/o Jennison Associates LLC   466 Lexington Avenue   New York, NY
10017

Telephone: 212-833-0476

Telecopier: 212-986-6138

e-mail: dchan@jennison.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

61,592

   $ 16       $ 985,472.00   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

SIO PARTNERS, LP

By:  

/s/ Albert Vigneau

Name: Albert Vigneau Title:   Chief Financial Officer

 

Address:   535 Fifth Avenue, Suite 910   New York, NY 10017

Telephone: 212-601-9786

Telecopier: 212-257-7046

e-mail: albert.vigneau@siocapital.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

103,967

   $ 16       $ 1,663,472   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

SIO PARTNERS OFFSHORE, LTD.

By:  

/s/ Albert Vigneau

Name: Albert Vigneau Title:   Chief Financial Officer

 

Address:   535 Fifth Avenue, Suite 910   New York, NY 10017

Telephone: 212-601-9786

Telecopier: 212-257-7046

e-mail: albert.vigneau@siocapital.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

49,792

   $ 16       $ 796,672   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

SIO PARTNERS QP, LP

By:  

/s/ Albert Vigneau

Name: Albert Vigneau Title:   Chief Financial Officer

 

Address:   535 Fifth Avenue, Suite 910   New York, NY 10017

Telephone: 212-601-9786

Telecopier: 212-257-7046

e-mail: albert.vigneau@siocapital.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

18,116

   $ 16       $ 289,856   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

PURCHASER:

VARIABLE INSURANCE PRODUCTS FUND IV: HEALTH  CARE PORTFOLIO

By:  

/s/ Adrien Deberghes

Name: Adrian Deberghes Title:   Deputy Treasurer

 

Address:   M. Gardiner & Co   c/o JP Morgan Chase Bank, N.A.   P.O. Box 35308  
Newark, NJ 07101-8006

Telephone:                                         

Telecopier:                                         

e-mail: Fidelity.crcs@jpmorgan.com

 

Shares to be Purchased

   Price Per Share in
Dollars      Aggregate Price  

64,925

   $ 16       $ 1,038,800   

 

SIGNATURE PAGE TO

SHARE PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Name and Address

   Number of
Shares      Aggregate
Purchase Price of
Shares  

ADAGE CAPITAL LP

200 Clarendon St., 52nd Floor

Boston, MA 02116

     375,000       $ 6,000,000      

 

 

    

 

 

 

FIDELITY ADVISOR SERIES VII: FIDELITY ADVISOR HEALTH CARE FUND

M. Gardiner & Co.

c/o JPMorgan Chase Bank, N.A.

P.O. 35308

Newark, NJ 07101-8006

     113,365       $ 1,813,840      

 

 

    

 

 

 

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY HEALTH CARE CENTRAL FUND

M. Gardiner & Co.

c/o JPMorgan Chase Bank, N.A.

P.O. 35308

Newark, NJ 07101-8006

     196,710       $ 3,147,360      

 

 

    

 

 

 

HUTCHIN HILL CAPITAL PRIMARY FUND,LTD.

c/o Hutchin Hill Capital, LP

142 W. 57th Street, 15th Floor

New York, NY 10019

     62,500       $ 1,000,000      

 

 

    

 

 

 

JENNISON GLOBAL HEALTHCARE MASTER FUND, LTD.

c/o Jennison Associates LLC

466 Lexington Avenue

New York, NY 10017

     188,408       $ 3,014,528      

 

 

    

 

 

 

JENOP GLOBAL HEALTHCARE FUND LIMITED

c/o Jennison Associates LLC

466 Lexington Avenue

New York, NY 10017

     61,592       $ 985,472      

 

 

    

 

 

 

SIO PARTNERS, LP

535 Fifth Avenue, Suite 910

New York, NY 10017

     103,967       $ 1,663,472      

 

 

    

 

 

 

SIO PARTNERS OFFSHORE, LTD.

535 Fifth Avenue, Suite 910

New York, NY 10017

     49,792       $ 796,672      

 

 

    

 

 

 

SIO PARTNERS QP, LP

535 Fifth Avenue, Suite 910

New York, NY 10017

     18,116       $ 289,856      

 

 

    

 

 

 

VARIABLE INSURANCE PRODUCTS FUND IV: HEALTH CARE PORTFOLIO

M. Gardiner & Co.

c/o JPMorgan Chase Bank, N.A.

P.O. 35308

Newark, NJ 07101-8006

     64,925       $ 1,038,800      

 

 

    

 

 

       1,234,375       $ 19,750,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 5 of the Agreement, please provide us with the following
information:

 

1.    The exact name that your Shares are to be registered in (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:   

 

2.    The relationship between the Purchasers and the registered holder listed
in response to item 1 above:   

 

3.    The mailing address of the registered holder listed in response to item 1
above:   

 

4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.    The number of shares that you or your organization will own immediately
after the Closing, including those Shares purchased by you or your organization
pursuant to this Purchase Agreement and those shares purchased by you or your
organization through other transactions:   

 



--------------------------------------------------------------------------------

EXHIBIT C

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the preparation of the Registration Statement, please provide
us with the following information:

Plan of Distribution

Attached as Exhibit C-I hereto is a draft of the “Plan of Distribution” section
of the Registration Statement. Do you propose to offer or sell any Shares of
Common Stock to be registered on the Registration Statement by means other than
those described in Exhibit C-I?

¨  Yes            ¨  No

If “yes”, please describe the manner in which you propose to offer or sell such
Shares of Common Stock:

 

 

 

 

Selling Stockholders

Pursuant to the “Selling Stockholder” section of the Registration Statement,
please state your or your organization’s name exactly as it should appear in the
Registration Statement:

 

 

Please provide the number of shares that you or your organization will own
immediately after Closing, including those Shares purchased by you or your
organization pursuant to this Purchase Agreement and those shares purchased by
you or your organization through other transactions:

 

 

 

C-1



--------------------------------------------------------------------------------

Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?

¨  Yes            ¨  No

If yes, please indicate the nature of any such relationships below:

 

 

 

 

Are you (i) an NASD Member (see definition), (ii) a Controlling (see definition)
shareholder of an NASD Member, (iii) a Person Associated with a Member of the
NASD (see definition), (iv) an Underwriter or a Related Person (see definition)
with respect to the proposed offering; (v) do you own any shares or other
securities of any NASD Member not purchased in the open market; or (vi) have you
made any outstanding subordinated loans to any NASD Member?

Answer: ¨ Yes ¨ No If “yes” to any of such questions, please identify the
question and describe below:

 

 

 

 

NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)

Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its by-laws. (NASD Manual, By-laws Article I, Definitions)

 

C-2



--------------------------------------------------------------------------------

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C-I

FORM OF PLAN OF DISTRIBUTION

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors–in–interest selling shares received after the
date of this prospectus from a selling stockholder as a gift, pledge,
partnership distribution or other transfer, may, from time to time, sell,
transfer or otherwise dispose of any or all of their shares on any stock
exchange, market or trading facility on which the shares are traded or in
private transactions. These dispositions may be at fixed prices, at prevailing
market prices at the time of sale, at prices related to the prevailing market
price, at varying prices determined at the time of sale, or at negotiated
prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this prospectus is a part is declared effective by the SEC;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; or

 

  •   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus. The selling
stockholders are not obligated to, and there is no assurance that the selling
stockholders will, sell all or any of the shares we are registering. The selling
stockholders may transfer, devise or gift such shares by other means not
described in this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our shares, the selling stockholders may enter
into hedging transactions with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume. The selling stockholders may also sell shares
of our common stock short and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities. The selling stockholders may also enter into option or
other transactions with broker-dealers or other financial institutions or create
one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction to the extent required by law).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares by a broker-dealer acting as principal might be
deemed to be underwriting discounts or commissions under the Securities Act.
Discounts, concessions, commissions and similar selling expenses, if any,
attributable to the sale of shares will be borne by a selling stockholder. The
selling stockholders may agree to indemnify any agent, dealer or broker-dealer
that participates in transactions involving sales of the shares against certain
liabilities, including liabilities arising under the Securities Act.

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the selling stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

The selling stockholders, broker-dealers or agents that participate in the sale
of the common stock may be “underwriters” within the meaning of Section 2(11) of
the Securities Act. Any discounts, commissions, concessions or profit they earn
on any resale of the shares may be underwriting discounts and commissions under
the Securities Act. Selling stockholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act. There is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the selling stockholders.



--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares owned by them and, if they default in the
performance of any of their secured obligations, the pledgees or secured parties
may offer and sell the shares from time to time under this prospectus as it may
be supplemented from time to time, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

To the extent required, the shares to be sold, the names of the selling
stockholders, the respective purchase prices and public offering prices, the
names of any agents, dealers or underwriters, any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

The anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates. In addition, we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, or (2) the
date on which the shares may be sold pursuant to Rule 144 of the Securities Act
without volume or manner of sale restrictions.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LOCK-UP AGREEMENT



--------------------------------------------------------------------------------

LOCK-UP AGREEMENT

October 13, 2013

Aratana Therapeutics, Inc.

1901 Olathe Boulevard

Kansas City, Kansas 66103

Ladies & Gentlemen:

This Lock-Up Agreement is being delivered to you in connection with the Share
Purchase Agreement (the “Purchase Agreement”), dated as of October 13, 2013 by
and among Aratana Therapeutics, Inc. (the “Company”) and the investors party
thereto (the “Investors”), providing for the purchase by the Investor of shares
(the “Shares”) of Common Stock, par value $0.001 per share (the “Common Stock”)
of the Company (the “Financing”).

In consideration of the execution of the Purchase Agreement by the Investors,
and for other good and valuable consideration, the undersigned hereby
irrevocably agrees that, without the prior written consent of the Company, the
undersigned will not, directly or indirectly, (1) offer for sale, sell, pledge,
or otherwise dispose of (or enter into any transaction or device that is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of) any shares of Common Stock acquired in the Financing
(including, without limitation, shares of Common Stock that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission (the “SEC”) and shares of
Common Stock that may be issued upon exercise of any option or warrant) or
securities convertible into or exchangeable for Common Stock, or (2) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of shares of Common
Stock acquired in the Financing, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, during the period beginning on the date hereof
and ending on the date that is 90 days after the date that is the Closing Date,
as defined in that certain Agreement and Plan of Merger, dated as of the date
hereof, by and among the Company, Jayhawk Acquisition Corporation and Vet
Therapeutics, Inc. (such 90-day period, the “Lock-Up Period”).

The foregoing paragraph shall not apply to (1) transfers of Common Stock or
securities convertible into or exchangeable or exercisable for any shares of
Common Stock made as a bona fide gift or gifts, provided that the donee or
donees thereof agree in writing to be bound by the terms of this Lock-Up
Agreement prior to such transfer, (2) transfers of Common Stock or securities
convertible into or exchangeable or exercisable for any shares of Common Stock
to an immediate family member of the undersigned or to any trust for the direct
or indirect benefit of the undersigned or an immediate family member of the
undersigned, provided that the transferee agrees in writing to be bound by the
terms of this Lock-Up Agreement prior to such transfer, (3) distributions to
partners, members, shareholders or affiliates of the undersigned, provided that
the undersigned is a limited partnership, limited liability company or
corporation and the distributees thereof agree in writing to be bound by the
terms of this Lock-Up Letter Agreement



--------------------------------------------------------------------------------

prior to such distribution, (4) if multiple funds with the same strategy and
managed by a single investment advisor have purchased Shares in the Financing,
transfers of Common Stock between such funds for the purpose of redistribution
and/or rebalancing, (5) transfers of Common Stock owned by the undersigned prior
to the Financing and (6) transfers of Common Stock acquired in open market
transactions after the Financing.

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Letter Agreement.

The undersigned understands that the Company and the Investors will proceed with
the Financing in reliance on this Lock-Up Agreement.

The terms of this Lock-Up Letter Agreement shall be construed in accordance with
the laws of the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that, upon request,
the undersigned will execute any additional documents necessary in connection
with the enforcement hereof. Any obligations of the undersigned shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.

 

Very truly yours,  

 

(Name of Stockholder—Please Print)  

 

(Signature)  

 

(Name of Signatory if Stockholder is an

entity—Please Print)

 

 

(Title of Signatory if Stockholder is an

entity—Please Print)